       Case 3:19-cv-00800-LEK-ML Document 12 Filed 11/21/19 Page 1 of 5



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


 ADLIFE MARKETING & COMMUNICATIONS
 COMPANY, INC.,                                                Docket No. 3:19-cv-00800 (LEK-ML)

                                 Plaintiff,

        - against -


 SWEENEY’S MARKET PLAZA, LLC

                                 Defendant.



                                 STATEMENT OF DAMAGES

       Plaintiff Adlife Marketing & Communications Company, Inc. (“Plaintiff”) via counsel

respectfully submits the following statement of damages, and supporting exhibits attached

hereto, in connection with Plaintiff’s motion for default judgment pursuant to Federal Rule of

Procedure 55(b)(2).

       1.      For violation of 17 U.S.C. § 501, Plaintiff seeks $360,000.00 in civil penalties for

willful copyright infringement, which equals 12 times $30,000.00 per work.

Evidence in Support of Statutory Damages for Copyright Infringement

       2.      “At the plaintiff’s election, Section 504 of the Copyright Act allows the Court to

assess statutory damages for each work for which the copyright has been infringed, in a ‘sum of

not less than $750 or more than $30,000 as the court considers just,’ 17 U.S.C. § 504(c)(1),

without requiring a plaintiff to make a showing of profit by the defendant or loss by the plaintiff

as a result of the infringing activity.” Peer Int'l Corp. v. Max Music & Entm't, Inc., No. 03 CIV.

0996 (KMW-DF), 2004 WL 1542253, at *2 (S.D.N.Y. July 9, 2004); see also Starbucks Corp. v.
          Case 3:19-cv-00800-LEK-ML Document 12 Filed 11/21/19 Page 2 of 5



Morgan, 99 Civ. 1404, 2000 WL 949665 at *2 (S.D.N.Y. July 11, 2000) (statutory damages

“‘are available without proof of plaintiff's actual damages or proof of any damages.”); Entral

Group Int'l LLC v. Honey Cafe on 5th, Inc., 2006 WL 3694584, at *6 (E.D.N.Y. Dec. 14,

2006) (awarding $150,000 for defendants’ willful infringement although neither the plaintiff’s

losses nor the defendants’ profits were established).

          3.   Thus, even if evidence of Plaintiff’s actual losses is available, there is no

requirement that Plaintiff produce such evidence after electing to recover statutory damages. See

CJ Products, LLC v. Your Store Online LLC, No. 11-cv-9513 (GBD) (AJP), 2012 WL 2856068,

fn. 4 (S.D.N.Y. July 12, 2012) (“Under the current [Copyright] Act, the copyright owner may

elect to recover statutory damages, instead of actual damages and defendant’s profits. He may,

moreover, make such an election regardless of the adequacy of the evidence offered as to his

actual damages and the amount of defendant’s profits, and even if he has intentionally declined

to offer such evidence, although it was available.’”) (quoting 4 Melville B. Nimmer & David

Nimmer, NIMMER ON COPYRIGHT § 14.04[A] (2009 ed.) (italics added); Pearson Education, Inc.

v. Nugroho, No. 08-cv-8034 (DAB) (AJP), 2009 WL 3429610, *5 (S.D.N.Y. Oct. 27, 2009)

(same).

          4.   Here, Plaintiff elects statutory damages and therefore respectfully declines to

submit evidence of his actual losses in the form of licensing fee history. Instead, Plaintiff seeks

statutory damages as a deterrent to willful infringers. See, e.g. Lauratex Textile Corp. v. Allton

Knitting Mills, Inc., 519 F.Supp. 730, 733 (S.D.N.Y.1981) (explaining that statutory damages

may be used to “provide a deterrent for would-be infringers”); Capital Records, Inc. v.

MP3tunes, LLC, 48 F.Supp.3d 703, 732 (S.D.N.Y. 2014) (“A statutory damages award under

the Copyright Act is by definition an authorized civil penalty.”).




                                                  2
       Case 3:19-cv-00800-LEK-ML Document 12 Filed 11/21/19 Page 3 of 5



       5.      The requested amount is consistent with a long-line of cases in this Circuit which

award $30,000 per work where defendant has defaulted in a copyright infringement action. See,

e.g., Lucerne Textiles, Inc. v. H.C.T. Textiles Co., No. 12-cv-5456 (KMW) (AJP), 2013 WL

174226, at *3 (S.D.N.Y. Jan. 17, 2013), report and recommendation adopted, 2013 WL 1234911

(S.D.N.Y. Mar. 26, 2013) (on default, finding request for $30,000 in statutory damages

appropriate); Tokar v. 8 Whispering Fields Assocs., Ltd., No. 08-cv-4573 (ADS), 2011 WL

7445062 at *2 (E.D.N.Y. Dec. 13, 2011) (same); Microsoft Corp. v. Computer Care Ctr., Inc.,

No. 06-CV-1429 SLT RLM, 2008 WL 4179653, at *11 (E.D.N.Y. Sept. 10, 2008) (same); Peer

Int'l Corp. v. Max Music & Entm't, Inc., No. 03 CIV. 0996KMWDF, 2004 WL 1542253, at *4

(S.D.N.Y. July 9, 2004) (same); Getaped.com, Inc. v. Cangemi, 188 F.Supp.2d 398, 403

(S.D.N.Y. 2002) (same); Stevens v. Aeonian Press, Inc., No. 00 Civ. 6330(JSM), 2002 WL

31387224, at *2 (S.D.N.Y. Oct. 23, 2002) (same).

       6.      Moreover, in the last three years, Courts in this District have routinely awarded

$30,000 in statutory damages for a single photograph without holding an inquest and without

proof of actual damages. See, e.g., Carmody v. DML News & Entertainment, Inc., 18-cv-04893

(WFK-SJB), dated 10/8/19 (awarding $30,000.00 in statutory damages under 17 U.S.C. §

504(c)); Lanzilote v. The Tempest Media, Inc., 19-cv-00477 (JGK), dated 6/04/19 (awarding

$30,000.00 in statutory damages under 17 U.S.C. § 504(c)); Wolman v. Hudson Valley News

Network, LLC, 18-cv—11589 (JSR), dated 4/15/19 (awarding $30,000.00 in statutory damages

as civil penalties for willful copyright infringement under 17 U.S.C. § 504(c)); Hirsch v. The

Dishh, LLC, 18-cv-9079 (LGS), dated 12/10/18 (awarding $30,000.00 in statutory damages as

civil penalties for willful copyright infringement under 17 U.S.C. § 504(c)); Martinka v. Diario

De Mexico USA, Inc., 18-cv-1993 (AT), dated 6/27/18 (awarding “$30,000 in civil penalties for




                                                3
       Case 3:19-cv-00800-LEK-ML Document 12 Filed 11/21/19 Page 4 of 5



copyright infringement”); Myeress v. Brissi Group, LLC, 17-cv-9691 (KPF), dated 6/25/18

(awarding “$30,000 in civil penalties for copyright infringement”); J.C. Rice v. Sutton New

Media LLC, 17-cv-8332 (WHP), dated 5/24/18 (ordering that “Defendant shall pay $30,000 in

statutory damages” under the Copyright Act); Myers v. COED Media Group, LLC, 18-cv-02180

(JSR), dated 5/2/18 (ordering that “Defendant shall pay $60,000 in civil penalties [for two

images], representing $30,000 for each instance of willful copyright infringement.”); Marzullo v.

Karmic Release Ltd., 17-cv-7482 (KPF), dated 4/24/18 (ordering that “Defendant violated 17

U.S.C. § 501 and shall pay $30,000 in civil penalties for copyright infringement.”); Zlozower v.

Rukkus, Inc., 17-cv-09510 (RWS), dated 3/28/18 (ordering $30,000 in statutory damages under

the Copyright Act, 17 U.S.C. § 501 after declaring that “Defendant violated Plaintiff’s exclusive

rights under 17 U.S.C. § 106 of the Copyright Act by engaging in unauthorized copying of

Plaintiff’s registered work”); Chevrestt v. Craft Nation, Inc., 17-cv-09232-JSR, dated 1/8/18

(awarding “$30,000 in civil penalties for each instance of willful copyright infringement.”); Lee

v. White Cat Media, 17-cv-8122 (JSR), dated 12/13/17 (awarding “$30,000 as damages for

defendant’s infringement of plaintiff’s [copyright] in violation of 17 U.S.C. § 501 et seq.”);

Miller v. AllHipHop.com LLC, 16-cv-02744 (RA), dated 10/11/16 (ordering that “Defendant

shall pay $30,000 in civil penalties for willful copyright infringement”).

       7.      True and correct copies of the orders cited in the preceding paragraph are attached

to the Declaration of Richard Liebowitz as Exhibit A.


Dated: November 21, 2019
Valley Stream, New York

                                                     Respectfully Submitted:

                                                     /richardliebowitz/
                                                     By: Richard Liebowitz



                                                 4
Case 3:19-cv-00800-LEK-ML Document 12 Filed 11/21/19 Page 5 of 5



                                   LIEBOWITZ LAW FIRM, PLLC
                                   11 Sunrise Plaza, Ste. 305
                                   Valley Stream, NY 11580
                                   (516) 233-1660
                                   F: (516) 612-2740
                                   rl@liebowitzlawfirm.com

                                   Counsel for Plaintiff




                               5
